DETAILED ACTION
Applicant’s amendment and response dated 3/16/2022 has been provided in response to the 12/24/2021 Office Action which rejected claims 1-15, wherein claims 1,2,4,5,7,9 and 11-15 have been amended. Thus, claims 1-15 remain pending in this application and have been fully considered by the examiner.
Applicant’s arguments, see pages 2-4, filed 3/16/2022, with respect to the rejection(s) of claim(s) 1, 2, 6, 9, 10 and 12-24 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Harris (US Patent Application Publication 2003/0212772 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12, 13, and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 12, 13, and 15 depend on method claims 1 and 9 either directly or indirectly and do not further limits those claims. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 9, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kataria et al (US Patent Application Publication 2006/0075276 A1) in view of Ranjan et al (US Patent Application Publication 2013/0145356 A1) and Harris (US Patent Application 2003/0212772 A1).
As to claim 1, Kataria teaches a method of performing an over-the-air (OTA) upgrade (see e.g. [0011] and Fig.2 and associated text, e.g. [0035]) by a server (see Fig.1, 180 and associated text) in a network (see Fig.1, 170 and associated text) including a communicatively interconnected client device (see Fig.1, 102 and associated text), wherein said server transmits an identification querying message (e.g. failure message) if an ongoing OTA upgrade of a client device causes a timeout at said server (See e.g. [0043] - server 180 either searches its local database for a firmware image, or sends a message to an IT administrator to get a firmware image for the identified client system; if server 180 cannot locate a suitable firmware image for the client system identified, server 180 sends a "failure" status message to computing system 102; In one case server 180 may time-out of a selected search time for finding a suitable firmware image for the client system identified (e.g., such as if server 180 does not have the client system identification or firmware therefor in its database). In another case, server 180 may time-out waiting for an IT administrator response to provide a suitable firmware image for the client system identified), and wherein said server resumes said OTA upgrade of said client device after said server receives a reporting message of said client device comprising its current identification (e.g. client system identification/unique identification, see e.g. [0042] - controller 190 requests update data over the network over a server using system identification information server 180; controller 190 may send a request update firmware message or a "core corrupted" message, including system identification, to server 180, [0043] – server 180 may receive the request for updated firmware data or the "core corrupted" message from controller 190 and index a database within server 180 to determine whether a firmware image for the system identified by the system identification sent any message by controller 190 exists, and [0046] - update data is returned to the controller over the network. Here, as described above for block 245, server 180 sends a "successful" status message and the firmware image to computing system 102).



Kataria does not specifically teach the method being performed in a network of more than one communicatively interconnected client devices.

In an analogous art of updating software, however, Ranjan teaches performing an upgrade by a server in a network of communicatively interconnected client devices (i.e. more than one client device, See Figs: 1, 5B and associated text, e.g. [0016] - a network device (e.g., a Dynamic Host Configuration Protocol (DHCP) server, a Remote Authentication Dial In User Service (RADIUS) server, a BOOTP server, or another type of server which other network devices are preconfigured to access during boot-up and/or in response to some other type of event) may provide other network devices (e.g., a router or a switch) with update information (e.g., information regarding the latest version of software that should be installed, information regarding new software in which a previous version may not reside on the network devices, etc.) and location information (e.g., a network address) that identifies where up-to-date software may be retrieved , [0022] - Network 115 may include any type of network, such as, for example, a local area network (LAN), a wide area network (WAN), a telephone network (e.g., a public switched telephone network (PSTN) or a wireless communication network), the Internet, a private network, etc., or a combination of networks. Network 115 may include various devices that permit communication to take place via a wired and/or wireless media, [0060] - The network device may retrieve up-to-date software from the software server based on the software update information and location information (block 535); Network device 125 may download the up-to-date software corresponding to the software update information from software server 130 and [0061] - The network device may auto-install the up-to-date software (block 540). Software update component 425 may auto-install the up-to-date software 575 on network device 125).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kataria to incorporate/implement the limitations as taught by Ranjan in order to provide a more efficient method of updating software across a network for the purpose of simplifying maintainability of the software on the various devices in the network.


Kataria in view of Ranjan does not specifically teach wherein said server transmits a network address querying message or said server receives a network address reporting message of said client device comprising its current network address.

In an analogous art of network device identification, however, Harris teaches wherein a server (e.g. configuration server) transmits a network address querying message and said server receives a network address reporting message of a client device comprising its current network address (see Fig.10 and associated text, e.g. [0054] - the configuration server sends a request to the client system for an address message (e.g., after establishing communication with the client system) and the client system sends the address message to the configuration server in response to the request. The configuration server extracts the address information from the address message and stores the address information, block 1010).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kataria to incorporate/implement the limitations as taught by Harris in order to provide a more efficient method/system of evaluating a network configuration for the purpose of minimizing failures. 
As to claim 2, Ranjan further teaches wherein said network address querying message comprises a Media Access Control (MAC) address of said client device (see e.g. [0054] - network device 125 may broadcast a discovery request 550 (e.g., a DHCPDISCOVER message) in network 115 to find a DHCP server and acquire an IP address (e.g., after powering-up or booting-up is completed; Discovery request 550 may include, for example, a default source address (e.g., 0.0.0.0) indicating that DHCP client component 420 does not currently have an IP address, a Media Access Control (MAC) address, device name, etc).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kataria to incorporate/implement the limitations as taught by Ranjan in order to provide a more efficient method of updating software across a network for the purpose of simplifying maintainability of the software on the various devices in the network.
As to claim 6, Kataria also teaches wherein said network address querying message is repeated by said server until a maximum number of repeats is exceeded (see e.g. [0044] - the controller may poll hardware to determine whether a response has been received from the server. For example, controller 190 may poll hardware of computing system 102, such as network interface 160, to determine whether server 180 has provided a response to the firmware update data requests, via network 170 and [0045] - If, a response is not provided within a certain "timeout" time period during polling, processing may continue to block 248; If at block 245 update data does not exist, or the polling times out, processing continues to block 248 where the user is notified of a system firmware error).
As to claim 9, the limitations of claim 9 are substantially similar to the limitations of claim 1, and therefore, is rejected for the reasons stated above.
As to claim 10, Kataria also teaches wherein said network address reporting message is repeated by said client device until a maximum number of repeats is exceeded (see e.g. [0044] - the controller may poll hardware to determine whether a response has been received from the server. For example, controller 190 may poll hardware of computing system 102, such as network interface 160, to determine whether server 180 has provided a response to the firmware update data requests, via network 170 and [0045] - If, a response is not provided within a certain "timeout" time period during polling, processing may continue to block 248; If at block 245 update data does not exist, or the polling times out, processing continues to block 248 where the user is notified of a system firmware error).
As to claim 12, the limitations of claim 12 are substantially similar to the limitations of claim 1, and therefore, is rejected for the reasons stated above.
As to claim 13, the limitations of claim 13 are substantially similar to the limitations of claim 1, and therefore, is rejected for the reasons stated above.
As to claim 14, the limitations of claim 14 are substantially similar to the limitations of claim 1, and therefore, is rejected for the reasons stated above.

5.	Claims 3-5, 7, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kataria in view of Ranjan and Harris, as applied to claims 1, 2, and 9 above, and further in view of Koval et al (US Patent Application Publication 2017/0039372 A1).
As to claim 3, Kataria in view of Ranjan and Harris teaches the limitations of claim 1, but does not specifically teach wherein said network address querying message is broadcasted by said server in said network.
In an analogous art of upgrading firmware, Koval teaches wherein a network address querying message is broadcasted by said server in said network (See e.g. [0116] - The systems and methods of the present disclosure may utilize one or more protocols and/or communication techniques including, but not limited to, e-mail, File Transfer Protocol (FTP), HTTP tunneling, SNTP trap, MSN, messenger, IRQ, Twitter.TM., Bulletin Board System (BBS), forums, Universal Plug and Play (UPnP), User Datagram Protocol (UDP) broadcast, UDP unicast, Virtual Private Networks (VPN), etc., [0121] - IEDs employ Universal Plug and Play (UPnP) protocol, which is a set of networking protocols that permits networked devices to discover each other's presence, and notify clients of services available on these devices. UPnP takes the form of UDP broadcast messages, which are sent across a local network, to notify other devices of available services, and [0235] - a DHCP server may be employed that allows a client, a personal computer (PC), to query the list of connected DHCP clients, e.g., IEDs or meters, and have the default configuration of the IED to get its network address from DHCP. This list would contain both the network address of the IED, and a unique name specified by the IED).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kataria in view of Ranjan to incorporate/implement the limitations as taught by Koval in order to provide a more efficient method of updating firmware in various electronic devices.

As to claim 4, Kataria in view of Ranjan and Harris teaches wherein said timeout is caused by a failure to receive , at the server, a request for transmitting OTA upgrade data from the client device (See Kataria: e.g. [0043], but does not specifically teach after transmitting, to said client device, an OTA upgrade notification message notifying said  client device of said OTA upgrade.
In an analogous art of upgrading firmware, Koval teaches transmitting, to said client device, an OTA upgrade notification message notifying said  client device of said OTA upgrade (See e.g. [0227] - the IED is configured to include an application on the IED which performs the functionality of the external server; the update application or module 1410 may be configured to notify other devices that an update is available; the update application or module 1410 employs the use of a local network broadcast message, such as UDP, or UPnP event notification, send from the IED to any listening devices).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kataria in view of Ranjan to incorporate/implement the limitations as taught by Koval in order to provide a more efficient method of updating firmware in various electronic devices.

As to claim 5, Kataria in view of Ranjan and Harris teaches wherein said timeout is caused from receiving , at the server, a request for transmitting OTA upgrade data from the client device comprising a network address that does not match a 3network address of an OTA upgrade (see Kataria: [0043]), but does not specifically teach an OTA upgrade notification message transmitted by said server notifying said client device of said OTA upgrade.
In an analogous art of upgrading firmware, Koval teaches an OTA upgrade notification message transmitted by said server notifying said client device of said OTA upgrade (See e.g. [0227] - the IED is configured to include an application on the IED which performs the functionality of the external server; the update application or module 1410 may be configured to notify other devices that an update is available; the update application or module 1410 employs the use of a local network broadcast message, such as UDP, or UPnP event notification, send from the IED to any listening devices).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kataria in view of Ranjan and Harris to incorporate/implement the limitations as taught by Koval in order to provide a more efficient method of updating firmware in various electronic devices.

As to claim 7, Kataria in view of Ranjan and Harris teaches wherein said server resumes said OTA upgrade of said client device, based on said received current network address of said client device (See Kataria: e.g. [0042], [0043] and [0046]), but does not specifically teach by transmitting an OTA upgrade notification message notifying said OTA upgrade to said client device.
In an analogous art of updating software, however, Koval teaches transmitting an OTA upgrade notification message notifying said OTA upgrade to said client device (See e.g. [0227] - the IED is configured to include an application on the IED which performs the functionality of the external server; the update application or module 1410 may be configured to notify other devices that an update is available; the update application or module 1410 employs the use of a local network broadcast message, such as UDP, or UPnP event notification, send from the IED to any listening devices).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kataria in view of Ranjan and Harris to incorporate/implement the limitations as taught by Koval in order to provide a more efficient method of updating firmware in various electronic devices.

As to claim 8, Koval further teaches wherein said OTA upgrade notification message , based on said received current network address of said client device, is transmitted in unicast mode from said server to said client device (see e.g. [0116] - The systems and methods of the present disclosure may utilize one or more protocols and/or communication techniques including, but not limited to, e-mail, File Transfer Protocol (FTP), HTTP tunneling, SNTP trap, MSN, messenger, IRQ, Twitter.TM., Bulletin Board System (BBS), forums, Universal Plug and Play (UPnP), User Datagram Protocol (UDP) broadcast, UDP unicast, Virtual Private Networks (VPN), etc. and [0227] - the IED is configured to include an application on the IED which performs the functionality of the external server; the update application or module 1410 may be configured to notify other devices that an update is available; the update application or module 1410 employs the use of a local network broadcast message, such as UDP, or UPnP event notification, send from the IED to any listening devices).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kataria in view of Ranjan and Harris to incorporate/implement the limitations as taught by Koval in order to provide a more efficient method of updating firmware in various electronic devices.

As to claim 11, Kataria in view of Ranjan and Harris teaches wherein the client device records received OTA upgrade data packages and a current OTA upgrade status in a non-volatile storage (see Kataria: e.g. [0025]-[0026]), wherein said client device resumes said OTA 4upgrade (see Kataria: [0042], [0043] and [0046]), but does not specifically teach after receipt of an OTA upgrade notification message from said server notifying said OTA upgrade to said client device.
In an analogous art of updating software, however, Koval teaches receipt of an OTA upgrade notification message notifying the client device of said OTA upgrade (See e.g. [0227] - the IED is configured to include an application on the IED which performs the functionality of the external server; the update application or module 1410 may be configured to notify other devices that an update is available; the update application or module 1410 employs the use of a local network broadcast message, such as UDP, or UPnP event notification, send from the IED to any listening devices).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kataria in view of Ranjan and Harris to incorporate/implement the limitations as taught by Koval in order to provide a more efficient method of updating firmware in various electronic devices.

6.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kataria in view of Ranjan and Harris, as applied to claim 13 above, and further in view of Klitenik et al (US Patent Application Publication 2017/0364348 A1).
As to claim 15, although Kataria in view of Ranjan and Harris teaches that computing device 102 may be a client computer, server computer, desktop computer, laptop computer, personal digital assistant (PDA), cellular telephone, or any other digital processor or processing system having an operating system and firmware (see Kataria: e.g. [0010]), Kataria in view of Ranjan and Harris does not specifically teach a lighting device comprising the client device. 
In an analogous art of updating firmware, however, Klitenik teaches an electric or electronic device, such as a lighting device, comprising a client device (See [0030] and Fig.4 and associated text, e.g. [0049] and [0063]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kataria in view of Ranjan and Harris to incorporate/implement the limitations as taught by Klitenik in order to provide an improved method of updating firmware of various electronic devices in a more timely manner.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. SOUGH/SPE, AU 2192/2194